Case: 20-20236     Document: 00515773314         Page: 1     Date Filed: 03/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 10, 2021
                                  No. 20-20236
                                                                        Lyle W. Cayce
                                                                             Clerk
   Apollos Duckett,

                                                           Plaintiff—Appellant,

                                       versus

   Uber Technologies, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:16-CV-615


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Apollos Duckett sued Uber Technologies for breach of contract under
   Texas common law for Uber’s alleged failure to remit toll expenses. Duckett,
   an Uber driver, seeks $50 billion in damages for the alleged failure to remit
   those expenses. Uber filed a motion for summary judgment on that claim.
   The district court granted Uber’s motion for summary judgment, with


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20236      Document: 00515773314         Page: 2   Date Filed: 03/10/2021




                                   No. 20-20236


   prejudice, and dismissed Duckett’s breach of contract claim. The district
   court also denied Duckett’s motion for leave to file a fourth amended
   complaint. Duckett, proceeding pro se, challenges both rulings on appeal.
          After carefully considering the briefs, record, the district court’s
   denial of Duckett’s motion for leave to amend, and the district court’s grant
   of Uber’s summary judgment motion, we affirm for essentially the reasons
   given by the district court.




                                        2